ORDER

PER CURIAM:
AND NOW, this 24th day of September, 2001, a Rule having been entered by this Court on August 21, 2001, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Maria Del Sol Morell to show cause why she should not be placed on temporary suspension and, upon consideration of the response filed, it is hereby
ORDERED that the Rule is made absolute; Maria Del Sol Morell is placed on temporary suspension and she shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.